TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00491-CV


William J. Rea, M.D., Appellant

v.

The State of Texas; Texas Medical Board; Roberta Kalafut DO, in her official capacity as a
member of the Board; Donald Patrick, JD, MD, in his official capacity as the Director of
the Board; et al, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-08-000997, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


O R D E R

		The application of Jacques G. Simon, Esq. for permission to practice before this Court
for the purpose of representing the appellant in this cause, pursuant to Rule XIX of the Rules
Governing Admission to the State Bar of Texas, is granted.
		Ordered September 24, 2008.

						__________________________________________
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson